Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ferdinand, J.), rendered August 9, 1994, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Gary, J.), of those branches of the defendant’s omnibus motion which were to suppress physical evidence and a statement made by the defendant to law enforcement officials.
Ordered that the judgment is affirmed.
Based on the information supplied by the unidentified informants during their face-to-face conversation with the police officers and the observations of one of the officers as he approached the defendant, the police had a reasonable suspicion that the defendant possessed a gun (see, People v Sledge, 225 AD2d 711; People v Agyman, 204 AD2d 731; People v Castro, 115 AD2d 433, affd 68 NY2d 850). Consequently, the stop and frisk of the defendant was justified (see, People v Agyman, supra; People v Sattan, 200 AD2d 640; People v Castro, supra). Because the police conduct was lawful, the hearing court properly denied suppression of both the gun recovered from the defendant and the spontaneous statement subsequently made by him (see, People v Sledge, supra; People v Agyman, supra; People v Sattan, supra). O’Brien, J. P., Thompson, Altman and Krausman, JJ., concur.